NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOSEPH ALLEN MAYS, DC #C12418,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-2619
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender,
and Jean-Jacques A. Darius, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.